Exhibit 10.2

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CREDIT DOCUMENTS

 

Dated as of September 30, 2003

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT AND CREDIT DOCUMENTS (this “Agreement”
or this “Sixth Amendment”) by and among U.S.  RESTAURANT PROPERTIES OPERATING
L.P., a Delaware limited partnership (“USRP Operating” or the “Principal
Borrower”), USRP FUNDING 2002-A, L.P., a Texas limited partnership (the “General
SPE”), USRP (S&C), LLC, a Texas limited liability company (“S&C”), USRP HOLDING
CORP., a Texas corporation (“USRP Holding”; collectively, with the Principal
Borrower, the General SPE and S&C, the “Borrower”; provided, that
representations and warranties of the Borrower contained herein shall be deemed
to be made by each of them), USRP MANAGING, INC., a Delaware corporation and the
general partner of USRP Operating, as a Guarantor (the “General Partner”), U.S.
RESTAURANT PROPERTIES, INC., a Maryland corporation, as a Guarantor (“USRP
REIT”), the Subsidiary Guarantors (as defined in the Credit Agreement referenced
below), the Lenders (as defined in the Credit Agreement), BANK OF AMERICA, N.A.,
as Agent for the Lenders (in such capacity, the “Agent”) is an amendment to the
terms set forth in that certain Credit Agreement dated as of May 31, 2002 among
the Borrower, the General Partner, the Subsidiary Guarantors, the Agent, the
Lenders and Banc of America Securities LLC, as Sole Lead Arranger and Sole
Book Manager (in such capacity “BAS”), as amended or modified by the terms of
that certain letter agreement dated as of July 1, 2002 and that certain letter
agreement dated as of September, 2002, as further amended by that certain First
Amendment to Credit Agreement dated as of September, 2002, as further amended by
that certain Assignment of Account (Borrower Collateral Accounts), Agreement
Relating to Letters of Credit and Second Amendment to Credit Agreement dated as
of April 30, 2003, as further amended by that certain Third Amendment to Credit
Agreement dated as of May 31, 2003, as further amended by that certain Fourth
Amendment to Credit Agreement dated as of June 30, 2003 and as further amended
by that certain Fifth Amendment to Credit Agreement and Credit Documents dated
as of July 31, 2003 (collectively, as the same may have be further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”); capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in accordance with the terms hereof; and

 

WHEREAS, the Lenders have agreed, based on Borrower’s request, to amend the
Credit Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:

 

1.             Amendment to Credit Agreement.  Section 3.4(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“(b)         Mandatory Reduction of Revolving Committed Amount.  Notwithstanding
anything contained herein to the contrary, the Revolving Committed Amount shall,
on October 31, 2003, be automatically and immediately reduced to $20,000,000.00
(and the Revolving Commitments will be reduced accordingly on a pro rata
basis).  The Borrower shall, concurrently with such reduction in the Revolving
Committed Amount, repay the Loans to the extent required in Section 3.3(b)
hereof.”

 

2.             Reaffirmation of Representations.  The Borrower, General Partner
and each of the other Guarantors hereby repeat and reaffirm all representations
and warranties (as modified, supplemented or amended herein) made by such party
to the Agent and the Lenders in the Credit Agreement and the other Credit
Documents to which it is a party on and as of the date hereof (or, if any
representation and warranty expressly relates to an earlier date, on and as of
such earlier date) with the same force and effect as if such representations and
warranties were set forth in this Agreement in full.  Each of the undersigned
Credit Parties hereby acknowledges and consents to the terms, conditions and
revisions set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

3.             Reaffirmation of Guaranty. The General Partner and each of the
other Guarantors hereby each reaffirm their continuing guaranty obligations to
the Agent and the Lenders under the Credit Agreement and agree that the
transactions contemplated by this Agreement shall not in any way affect the
validity and enforceability of their respective guaranties or the Credit
Agreement or reduce, impair or discharge their obligations thereunder.

 

4.             Conditions Precedent.  The effectiveness of this Agreement is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

 

(a)           a counterpart of this Agreement duly executed by each of the
parties listed in the preamble hereof;

 

(b)           payment by Borrower of all outstanding fees and expenses of the
Agent, the Issuing Lender, the Collateral Agent, each Lender and the Agent’s,
Issuing Lender’s, Collateral Agent’s and Lenders’ counsel (if any) incurred in
connection with the preparation of this Agreement and all other fees and
expenses relating to the preparation, execution and delivery of this Agreement
or otherwise related to the Credit Agreement or the Credit Documents which are
due and payable on the date hereof or as of the date of the applicable advance,
including, without limitation, payment to the Agent, Issuing Lender, Collateral
Agent and the Lenders of attorneys’ fees, consultants’ fees, travel expenses,
all fees and expenses associated with prior transactions entered into or
contemplated by and between Borrower and the Agent, Collateral Agent, Issuing
Lender and/or the Lenders and all other fees and expenses due and then-owing
from the Borrower to the such Persons pursuant to the terms hereof and the
Credit Documents; and

 

(c)           such other documents, instruments and agreements as the Agent may
reasonably request.

 

5.             Additional Representations.  Each Borrower, the General Partner
and each of the other Guarantors collectively represent and warrant to the Agent
and the Lenders that:

 

(a)           Authorization.  The Borrower, General Partner and each other
Guarantor, respectively, has the right and power and has obtained all
authorizations necessary to execute and deliver this Agreement and to perform
its respective obligations hereunder and under the Credit Agreement and Credit
Documents, as amended by this Agreement, in accordance with their respective
terms.  This Agreement has been duly executed and delivered by a duly authorized
officers of the Borrower, General Partner and each other Guarantor,
respectively, and each of this Agreement and the Credit Agreement and Credit
Documents, as amended by this Agreement, is a legal, valid and binding
obligation of the Borrower, General Partner and each other Guarantor (each as
applicable), enforceable against the Borrower, General Partner and each other
Guarantor (each as applicable) in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
may be limited by equitable principles generally.

 

(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower, General Partner and the other Guarantors of this Agreement and the
performance by the Borrower, General Partner and/or the other Guarantors of this
Agreement and the Credit Agreement and Credit Documents, as amended by this
Agreement, in accordance with their respective terms, does not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower, General Partner, any of the other Guarantors or
any other Consolidated Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of the Borrower, General
Partner, any of the other Guarantors or any other Consolidated Party, or any
indenture, agreement/or other instrument to which the Borrower, General Partner,
any of the other Guarantors or any other Consolidated Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower, General Partner, any
other Guarantor or any other Consolidated Party other than in favor of the Agent
for the benefit of the Lenders; and

 

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Agreement.

 

2

--------------------------------------------------------------------------------


 

6.             Waivers; Delays; Omissions.  No waiver by Lenders of any default
shall be deemed to be a waiver of any other subsequent default, nor shall any
such waiver by Lenders be deemed to be a continuing waiver.  No delay or
omission by Lenders in exercising any right or power hereunder, or under any
other writings executed by Assignor or any obligor as security for or in
connection with the Credit Party Obligations, shall impair any such right or
power or be construed as a waiver thereof or any acquiescence therein, nor shall
any single or partial exercise of any such right or power preclude other or
further exercise thereof, or the exercise of any other right or power of Lenders
hereunder or under such other writings.

 

7.             Maximum Applicable Interest Rates.  No provision herein or in any
promissory note, instrument, or any other document, instrument or agreement
evidencing the Credit Party Obligations shall require the payment or permit the
collection of interest in excess of the maximum permitted by law. If any excess
of interest in such respect is provided for herein or in any such promissory
note, instrument, or any other document, instrument or agreement, the provisions
of this paragraph shall govern, and no obligor shall be obligated to pay the
amount of such interest to the extent that it is in excess of the amount
permitted by law. The intention of the parties being to conform strictly to the
usury laws now in force, all promissory notes, instruments, and other documents,
instruments or agreements evidencing the Credit Party Obligations shall be held
subject to reduction to the amount allowed under said usury laws as now or
hereafter construed by the courts having jurisdiction.

 

8.             Default.  The failure of the Borrower or any of the Guarantors to
perform any of their respective obligations under this Agreement or the material
falsity of any representation or warranty made herein shall, at the option of
the Agent and/or Lenders (as determined in accordance with the Credit Agreement)
after expiration of any applicable cure period, constitute an Event of Default
under the Credit Documents.

 

9.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

10.          Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.   No Credit Party shall transfer or assign any of their respective
rights or obligations hereunder without the prior written consent of the Agent.

 

11.          Certain References.  Each reference to the Credit Agreement in any
of the Credit Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Agreement.

 

12.          Expenses.  The Borrower shall reimburse the Collateral Agent,
Issuing Lender, Agent and Lenders upon demand for all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by the such Persons in
connection with the preparation, negotiation and execution of this Agreement and
the other agreements and documents executed and delivered in connection
herewith.

 

13.          Release.  Each Credit Party hereby represents and warrants that it
has no claims, counterclaims, offsets, or defenses to any of the Credit
Documents, or to the performance of their respective obligations thereunder and,
in consideration of the Lenders’ and Agent’s willingness to grant the amendment
referenced herein, hereby releases the Issuing Lender, Agent, the Collateral
Agent, the Lenders, BAS, and each of their respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act on or
prior to the date hereof.

 

14.          Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Credit Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

15.          No Novation. The parties hereto intend this Agreement to evidence
the amendments to the terms of the existing indebtedness of the Borrower and
Guarantors to the Lenders as specifically set forth herein and do not intend for
such amendments to constitute a novation in any manner whatsoever.

 

3

--------------------------------------------------------------------------------


 

16.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE(S) FOLLOW(S)]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date hereof.

 

 

PRINCIPAL BORROWER:

U.S.  RESTAURANT  PROPERTIES OPERATING, L.P.

 

 

 

 

 

By:  USRP MANAGING, INC.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

GENERAL SPE:

 

 

 

USRP FUNDING 2002-A, L.P.

 

 

 

 

 

By:  USRP (SFGP) 2, LLC

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

S&C:

 

 

 

 

USRP (S&C), LLC

 

 

 

 

 

By:  USRP Holding Corp.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

USRP HOLDING CORP.:

 

 

 

USRP HOLDING CORP.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

GENERAL PARTNER:

 

 

 

 

USRP MANAGING, INC.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

USRP REIT:

 

 

 

 

U.S.  RESTAURANT PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

ARKANSAS RESTAURANTS #10, L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: North American Restaurant Management, Inc.

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

RESTAURANT PROPERTY PARTNERS, L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: Restaurant Funding, Inc

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

SOUTHEAST FAST-FOOD PARTNERS, L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: Bulldog Management, Inc.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (66), LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP1, LLC

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (FAIN 10), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP5, LLC

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

6

--------------------------------------------------------------------------------


 

 

 

USRP (KATY), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP8, LLC

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (LAVID), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP, LLC

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (PAC), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP (Cap), Inc.

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

USRP (QUEST), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP4, LLC

 

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

USRP (SAN ANTONIO), LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP, LLC

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

 

 

USRP (T&C), L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By: USRP GP3, LLC

 

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

BULLDOG MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

NORTH AMERICAN RESTAURANT MANAGEMENT, INC.,

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

RESTAURANT FUNDING, INC.

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

PINNACLE RESTAURANT GROUP, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (ACQUISITION), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

 

 

USRP (BC), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (BILL), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (BOB), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CAL), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CAP), INC.

 

 

a Texas corporation

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

USRP (CARROLL), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

9

--------------------------------------------------------------------------------


 

 

 

USRP (CENTRAL AVENUE), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CHRIS), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (DEEDEE), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (DON), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (FINANCE), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (FRED), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

 

 

USRP (GANT1), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (GANT2), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (GOLD), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP1, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP3, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

11

--------------------------------------------------------------------------------


 

 

 

USRP GP4, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP5, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP GP8, LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (ILLINOIS), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

USRP (JENNIFER), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

12

--------------------------------------------------------------------------------


 

 

 

USRP (JONES), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (JV2), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MANAGER), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MIDON), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MINNESOTA), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

13

--------------------------------------------------------------------------------


 

 

 

USRP (MISSOURI), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (MOLLY), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (PALMA), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (PAT), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (POPEYE’S), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (RIBBIT), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

 

 

USRP (SARAH), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (ST.  LOUIS), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (STEVE), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (SUSI), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (SYBRA), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

15

--------------------------------------------------------------------------------


 

 

 

USRP (VALERIE), LLC,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

FUEL SUPPLY, INC.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PINNACLE RESTAURANT GROUP II, LLC

 

 

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (CAROLINA), LTD.

 

 

 

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (LINCOLN), LTD.

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP (NORMAN), LTD.

 

 

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

16

--------------------------------------------------------------------------------


 

 

 

USRP (WEST VIRGINIA) PARTNERS, L.P.

 

 

 

 

 

By:

USRP Renovation Corp.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

U.S. RESTAURANT PROPERTIES DEVELOPMENT, L.P.

 

 

 

 

 

 

By:  Restaurant Contractor Corp.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

RESTAURANT RENOVATION PARTNERS, L.P.

 

 

 

 

 

 

By: Restaurant Acquisition Corp.

 

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

RESTAURANT ACQUISITION CORP.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

RESTAURANT CONTRACTOR CORP.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

USRP RENOVATION CORP.

 

 

 

 

 

 

By:

         /s/ Stacy M. Riffe

 

 

 

 

Name: Stacy M. Riffe

 

 

 

Title: Chief Financial Officer

 

[remainder of page left intentionally blank – additional signature page to
follow]

 

17

--------------------------------------------------------------------------------


 

AGENT/ISSUING LENDER/LENDER/COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A., in its capacity as Agent,
Issuing Lender, sole Lender and Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

18

--------------------------------------------------------------------------------